Citation Nr: 0401185	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for multiple cancers, claimed to be due to 
exposure to X-ray radiation during active service.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel










INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen his previously denied claim for service connection for 
multiple cancers (alleged to be due to exposure to X-ray 
radiation during active service) for failure to submit new 
and material evidence.  


FINDINGS OF FACT

1.  In a final decision dated September 1995, the RO denied 
the veteran's claim of entitlement to service connection for 
multiple cancers (alleged to be due to exposure to X-ray 
radiation during active service) on the merits.

2.  In a final decision dated September 2000, the RO denied 
the veteran's application to reopen his claim of entitlement 
to service connection for multiple cancers (alleged to be due 
to exposure to X-ray radiation during active service) for 
failure to submit new and material evidence.

3.  Additional evidence submitted in support of the veteran's 
request to reopen his previously denied claim consists only 
of VA medical records dated 2000 - 2001 and his written 
contentions which present statements which have been 
previously considered by agency decisionmakers and which are 
cumulative and redundant.


CONCLUSION OF LAW

New and material evidence has not been received regarding the 
previously denied claim of entitlement to service connection 
for multiple cancers (claimed to be due to exposure to X-ray 
radiation during active service); that claim is not reopened.  
38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in April 2001, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  Furthermore, in correspondence 
dated October 2001 the veteran was informed of what type of 
information and evidence was necessary to substantiate his 
application to reopen his claim of entitlement to service 
connection for cancer and has been provided opportunities to 
submit such evidence.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a veteran 
served continuously for ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and cancer becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994)), the United States 
Court of Appeals for Veterans Claims (Court) held that 
service connection for disabilities claimed to be due to in- 
service ionizing radiation exposure can be accomplished by 
three methods.

Under the first method, there are certain types of cancer 
which will be presumptively service-connected by statute 
where a radiation-exposed veteran participated in a 
radiation-risk activity.  38 U.S.C.A. § 1112(c)(2)(A)-(O) 
(West 2002); 38 C.F.R. § 3.309(d) (2003).

Under the second method, 38 C.F.R. § 3.311(b)(2) provides a 
list of radiogenic diseases which will be service-connected 
under certain conditions.

Under the third method, direct-incurrence service connection 
can be established by showing that the disease or disability 
was incurred during or aggravated by service.

The veteran has requested that VA reopen his claim of 
entitlement to service connection for multiple cancers.  He 
asserts that he has submitted new and material evidence which 
is not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  Specifically, the 
veteran contends that his multiple cancers are the direct 
result of his exposure to radiation while serving as an X-ray 
technician during active duty such that he is entitled to VA 
compensation.

The veteran's claim of entitlement to service connection for 
cancer (claimed as lymphosarcoma and lung cancer) was first 
considered and originally denied on a direct basis in a 
September 1995 RO rating decision.  Relevant evidence 
reviewed by the RO in this original claim included the 
September 1953 report of his service separation examination.  
Although the veteran's service medical records were presumed 
to have been lost in the 1973 fire at the records storage 
facility of the National Personnel Records Center, the 
separation examination report survived and shows no objective 
findings indicative of cancer or a pre-cancerous condition at 
the time of his discharge.  Other evidence considered by the 
RO in its September 1995 decision included VA medical records 
dated March 1964, February 1965, December 1976, January 1981 
and March 1987, which each show that the veteran had a 
history of malignant lymphoma which was first diagnosed in 
January 1962 and subsequently excised, but otherwise 
contained no opinion linking this cancer to military service.  
Also reviewed was a July 1980 VA medical report that shows 
that the veteran's history was "remarkable for diagnosis of 
poorly differentiated nodular lymphoma first noted in 1953 by 
a palpable groin node."  The September 1995 RO decision also 
considered the veteran's written contentions, in which he 
stated that he believed his exposure to radiation while 
serving as an X-ray technician during active duty led to his 
subsequent development of cancer.  In this regard, the RO 
also considered the veteran's service personnel records and 
DD 214 Form, which show that he was trained as an X-ray 
technician, and served in this capacity while in the 
military.  Contemplating all of the above evidence (including 
the 1980 report indicating a history of lymphoma dating back 
to 1953) however, the RO concluded that a grant of service 
connection was not warranted for lymphosarcoma and lung 
cancer and the veteran's claim was denied in September 1995.  
Notice of this denial and the veteran's appellate rights was 
furnished in correspondence dated September 1995 but he 
failed to file a timely appeal and this denial became final.

In May 2000 the veteran applied to reopen his claim of 
entitlement to service connection for multiple cancers and 
submitted written contentions asserting that his duties as an 
X-ray technician during active service exposed him to 
radiation that eventually led to his development of cancer.  
The RO considered this and, in a September 2000 decision, 
denied his application to reopen his claim on the basis that 
no new and material evidence was submitted.  No timely appeal 
was initiated by the veteran following his receipt of notice 
of this adverse determination in October 2000.

In April 2001, the RO indicated that it was going to review 
the veteran's claim of entitlement to service connection for 
multiple cancers.  In May 2001 the veteran submitted written 
contentions asserting that he was exposed to cancer-inducing 
doses of radiation while serving as an X-ray technician 
during active duty.  Also, added to the record were copies of 
VA medical records dated 2000 - 2001 which show that the 
veteran had a history of lymphosarcoma and that in 1991 he 
underwent surgery for a prostate resection to treat a 
diagnosis of bladder and prostate cancer.  

Further, in August 2001, the RO requested from the National 
Personnel Records Center to furnish any available Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141) of 
the veteran as well as any available service personnel 
records to confirm the veteran's radiation risk.  As to the 
DD Form 1141, the response was that the document or 
information requested was not a matter of record, and as to 
the service personnel records, the response was that the 
record was fire-related and that the information could not be 
reconstructed.  It was also indicated that there were no 
available service medical records or extracts from the Office 
of the Surgeon General.

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  The Board must address the issue 
of whether new and material evidence has been submitted 
because it determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  Once the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. § 
3.156(a).  Under that regulation, effective for claims such 
as the current one on appeal that was filed prior to August 
29, 2001, new and material evidence is defined as follows:

[E]vidence not previously submitted to agency 
decision-makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)) (new and material evidence is defined 
differently for claims filed after August 29, 
2001).

The evidence of record has been reviewed in conjunction with 
the version of 38 C.F.R. § 3.156(a) as it existed prior to 
August 29, 2001, and a finding is made that new and material 
evidence has not been received which is sufficient to reopen 
the previously denied claim.  A review of the claim shows 
that in May 2001, the veteran applied to reopen his claim for 
service connection for multiple cancers.  Pertinent evidence 
submitted in support of his application consisted of written 
statements in which he contended that his service as an X-ray 
technician during active duty exposed him to radiation that 
eventually led to his current cancer diagnoses.  Also 
included in the submitted evidence are copies of VA medical 
records for the period of 2000 - 2001 showing that he had a 
history of lymphosarcoma and that in 1991 he underwent 
surgery for a prostate resection to treat a diagnosis of 
bladder and prostate cancer.  These medical records, however, 
do not otherwise contain any objective evidence or opinion 
linking the history of cancer to the veteran's period of 
military service.  

Although the veteran's VA medical records for the period of 
2001 - 2001 and his written contentions asserting a link 
between his cancer and his exposure to X-ray radiation in 
service are new evidence in the sense that these were not 
previously submitted to VA decisionmakers, the Board does 
concede that these constitute material evidence.  The 
veteran's written statements are merely reiterations of his 
previously considered contention that his multiple cancers 
were related to radiation exposure encountered during the 
course of his duties as an X-ray technician during military 
service and these statements were not accompanied by any 
objective medical evidence not previously considered by VA 
that would  support his assertion.  Similarly, the VA medical 
records dated 2000 - 2001 merely repeat what has previously 
been acknowledged in medical records previously reviewed by 
VA: that the veteran has a post-service history of diagnoses 
and treatment for cancer.  The Board therefore concludes that 
the evidence submitted in the veteran's May 2001 application 
to reopen his claim is cumulative and redundant of the 
evidence of record at the time of the final denial on the 
merits in September 1995 and the last prior final denial to 
reopen the claim in September 2000.  The evidence thus fails 
to meet the standard of new and material evidence necessary 
to reopen his claim of entitlement to service connection for 
multiple cancers (alleged to be due to exposure to X-ray 
radiation during service) for a de novo review.  See 38 
C.F.R. § 3.156.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for multiple 
cancers (claimed to be due to exposure to X-ray radiation 
during active service); the application to reopen this claim 
is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



